923 F.2d 201
287 U.S.App.D.C. 378
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Calvin P. MAYFIELD, Appellant,v.Jessie E. CLARK, C.O., Clerk United States District Courtfor The Southern District of Texas.
No. 89-5443.
United States Court of Appeals, District of Columbia Circuit.
Oct. 15, 1990.Rehearing Denied March 28, 1991.

Before WALD, Chief Judge, and HARRY T. EDWARDS and HENDERSON, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of the court's order to show cause filed June 12, 1990, the Clerk's order filed July 26, 1990, the absence of any response thereto from appellees, and appellant's response to the order of June 12, 1990;  the motion to add exhibits;  and the motion of double jeopardy, it is


2
ORDERED that the order to show cause be discharged.  It is


3
FURTHER ORDERED that appellant's motion to add exhibits be denied.  The exhibits do not appear relevant to the appeal.  It is


4
FURTHER ORDERED that appellant's motion of double jeopardy be denied.  The motion does not raise issues relevant to the appeal.  It is


5
FURTHER ORDERED that the district court's order of September 19, 1989, be vacated and the case remanded for further proceedings.  The district court dismissed the complaint on the basis that "jurisdiction over these defendants" was lacking.  If the district court's reference was to personal jurisdiction, dismissal was premature because personal jurisdiction is a matter which must be raised by a party and not by the district court sua sponte.  Anger v. Revco Drug Co., 791 F.2d 956, 958 (D.C.Cir.1986).  On the other hand, if the district court dismissed on the basis of lack of diversity, the court notes that Mayfield's complaint, liberally construed, may implicate federal question jurisdiction.


6
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 15.